        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 1 of 36




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA

 v.                                        Crim. Action No. 21-24-1 (EGS)
                                           Hon. Emmet G. Sullivan
 ROBERT GIESWEIN,                          Status Hr’g: July 29, 2021

      Defendant.                           Hearing Requested: July 2, 2021



                   MR. GIESWEIN’S MOTION FOR
            HEARING & REVOCATION OF DETENTION ORDER

      Robert Gieswein, through undersigned counsel, and pursuant to 18 U.S.C. §

3145, respectfully requests (1) that the Court convene a hearing on detention no later

than July 2nd, 2021, and (2) that the Court revoke the detention order in this case.

Mr. Gieswein requests release to the custody of a third party custodian in Oklahoma

who has been screened and deemed suitable by this district’s Pretrial Services

Agency, and subject to several conditions. Specifically, he proposes that the Court

release him subject to the conditions that he remain on home detention, and that he

submit to location monitoring, computer monitoring, a bar from using social media,

an assessment for mental health treatment, and any such treatment recommended

by Pretrial Services.

      As detailed below, Mr. Gieswein is 24 years old and has no criminal record.

What he is accused of doing on January 6th at the U.S. Capitol is completely

inconsistent with his history and characteristics, according to those who know him

well. Moreover, notwithstanding the seriousness of the charges lodged against him,
          Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 2 of 36




his alleged conduct was materially less violent and troubling than that of many others

at the Capitol on January 6th, including some who have been released. He is not a

flight risk, and does not present an ongoing danger to the community. Finally, the

proposed conditions are extensive and tailored to this case, and will be more than

adequate to negate any flight risk or danger concerns. Accordingly, Mr. Gieswein

respectfully requests release.

                  FACTUAL AND PROCEDURAL BACKGROUND

      In the days before January 6th, 2021, Mr. Gieswein traveled to the District of

Columbia to attend events surrounding what promised to be Donald J. Trump’s last

rally as President. Friends knew he was a supporter of the former President. But he

never suggested to them that he had any plan to engage in any violence or lawlessness

in support of the now former President. 1

      On January 5th, 2020, Mr. Gieswein was at Freedom Plaza in the District

along with other Trump supporters. He was approached by someone with a video

camera, who engaged him in conversation. He had just smoked a significant amount

of marijuana, and his intoxication is palpable in his dilated pupils and grin, and in

the rambling comments that ensued. 2 Asked why he had come, he said “to keep

President Trump in.” 3 But he did not describe any particular plan, least of all a plan


      1   Exs. 1, 2 (declarations of friends of Mr. Gieswein).
      2 See Protestors Break Window at Capitol Building, KION Central Coast News
(Jan.    6,   2021,     cited   in   Aff.,   Doc.    No.    1-1,  available   at
https://www.youtube.com/watch?v=jtPmi4BShNM, at 00:00, [hereinafter “Protestors
Break Window”].
      3   Id. at 00:22.


                                             2
          Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 3 of 36




to engage in violence. Indeed, it is not clear whether he was answering why he came

to the District, or why he was at Freedom Plaza at that very moment. In any case, in

the same breath, he made clear that his wish was for “both sides [to] stay peaceful.” 4

      The next day, Mr. Gieswein was with thousands of others at the Capitol. The

indictment alleges that he corruptly attempted to obstruct, influence, and impede an

official proceeding before Congress, in violation of 18 U.S.C. § 1512(c)(2) (Count One);

that he assaulted officers with an aerosol spray and bat, in violation of 18 U.S.C. §§

111(a)(1), (b) (Counts Two-Four); that he aided and abetted the willful destruction of

federal property, in violation of 18 U.S.C. § 1361 and § 2 (Count Five); and that he

trespassed with dangerous weapons (the spray and bat), in violation of § 1752(a)(1)

(Count Six). Indictment, Doc No. 3.

      Following January 6th, Mr. Gieswein returned to his home in Woodland Park,

Colorado. Unlike many other Capitol protest defendants, upon learning that law

enforcement officers were looking to speak with him, he voluntarily turned himself

in to the local authorities on January 18th. He was arrested on a federal warrant

issued on the basis of an affidavit and complaint, Compl. & Aff., Doc. Nos. 1, 1-1, but

indicted on January 27th, before preliminary proceedings had been concluded.

Indictment, Doc. No. 3. After a detention hearing on January 29th, during which the

government argued that he presented a danger to the community, a Magistrate Judge

in the District of Colorado ordered that he be detained pending transfer to this




      4   Id.


                                           3
           Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 4 of 36




District, and trial. 5

       Mr. Gieswein’s transfer to this district took almost 70 days, and he made his

first appearance in this district and was appointed counsel on March 29th. He is now

held at CTF. He is housed with other “January 6th” defendants. He is generally

allowed out of his cell for no more than two hours a day, and allowed to go outside

only once every two weeks for about 90 minutes. His family does not have the means

to visit him even if restrictive jail policies stemming from the pandemic would permit

them to. His family has spent hundreds of dollars per month on maintaining contact

with him through phone calls and texts.

       Over Mr. Gieswein’s consistent objections, Magistrate Judge Faruqui and this

Court have excluded from Speedy Trial Act calculations all of the dates between

March 29th and July 29th. He still does not have a trial date, and the soonest one

will be scheduled is July 29th, the date on which the Court has scheduled the next

status conference. Minute Entries March 29, 2021; May 19, 2021.

       The merits of the charges will be adjudicated in due course. However, in the

meantime, the defense respectfully requests that the Court release Mr. Gieswein

because the combination of conditions that the defense proposes can ensure his

appearance and the safety of the community pending his trial.




       Order of Commitment to Another District, Doc. No. 13, No. 1:21-mj-00010-
       5

STV (D. Colo. Jan. 29, 2021).


                                          4
        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 5 of 36




                                LEGAL STANDARDS

      “In our society liberty is the norm, and detention prior to trial or without trial

is the carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987);

see also United States v. Singleton, 182 F.3d 7, 9 (D.C. Cir. 1999) (“Detention until

trial is relatively difficult to impose”); United States v. Taylor, 289 F. Supp. 3d 55, 62

(D.D.C. 2018) (“The default position of the law . . . is that a defendant should be

released pending trial”) (internal quotation marks and citation omitted)).

      The Bail Reform Act, 18 U.S.C. § 3141 et seq., provides that a hearing shall be

held to determine whether a defendant should be detained pretrial upon a motion by

the government if the defendant is charged with an offense that involves one of five

enumerated categories of offense. 18 U.S.C. § 3142(f)(1)(A)-(E). Pursuant to that

portion of the statute, upon the government’s motion, a court must consider detention

if the case “involves” either a “crime of violence,” or “a felony that is not otherwise a

crime of violence that involves the possession or use of any dangerous weapon.” 18

U.S.C. § 3142(f)(1)(A), (E).

      A defendant detained by a magistrate judge may file “a motion for revocation

or amendment of the order.” 18 U.S.C. § 3145(b). Although neither the statute nor

the Court of Appeals for the District of Columbia Circuit (the “D.C. Circuit”) provide

definitive guidance on the standard of review to be applied by a district court

reviewing a magistrate judge's detention order, courts in the D.C. Circuit review

detention de novo. See, e.g., Mem. Op., Doc. No. 56 at 14, United States v. Sabol, No.

1:21-cr-00035-EGS at 14 (D.D.C. Apr. 14, 2021) (citing support for the practice).




                                            5
        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 6 of 36




      Consistent with the presumption of innocence and the Eighth Amendment

prohibition against excessive bail, the Bail Reform Act of 1984 provides that, though

a defendant may be eligible for detention, a court “shall” release a defendant pending

trial on personal recognizance or “subject to the least restrictive further conditions,

or combination of conditions that . . . will reasonably assure the appearance of the

person as required and the safety of any other person and the community,” 18 U.S.C.

§§ 3142(b), (c)(1)(B), unless “after a hearing pursuant to the provisions of subsection

(f) of this section, the judicial officer finds that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the

safety of any other person and the community . . .” § 3142(e).

      As a general rule, courts should refuse to release defendants on bail “[o]nly in

rare circumstances,” and “only for the strongest of reasons.” United States v.

Motamedi, 767 F.2d 1403, 1405, 1406 (9th Cir. 1985) (Kennedy, J.). Any “[d]oubts

regarding the propriety of release should be resolved in favor of the defendant.” Id.

at 1405.

      Subsections 3142(e)(2) and (e)(3) of the Bail Reform Act lists certain conditions

that trigger a presumption against release. The government has not previously

argued that one applies here, and, in any case, “[r]egardless of whether the

presumption applies, the government’s ultimate burden is to prove that no conditions

of release can assure that the defendant will appear and to assure the safety of the

community.” Id. (quoting United States v. Stone, 608 F.3d 939, 946 (6th Cir.2010)).

The factors the Court must consider to determine whether the government has met




                                          6
        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 7 of 36




its ultimate burden, include, but are not limited to, those listed in 18 U.S.C. § 3142(g):

             (1) the nature and circumstances of the offense charged,
             including whether the offense is a crime of violence, a
             violation of section 1591, a Federal crime of terrorism, or
             involves a minor victim or a controlled substance, firearm,
             explosive, or destructive device;
             (2) the weight of the evidence against the person;
             (3) the history and characteristics of the person,
             including—
             (A) the person’s character, physical and mental condition,
             family ties, employment, financial resources, length of
             residence in the community, community ties, past conduct,
             history relating to drug or alcohol abuse, criminal history,
             and record concerning appearance at court proceedings;
             and
             (B) whether, at the time of the current offense or arrest, the
             person was on probation, on parole, or on other release
             pending trial, sentencing, appeal, or completion of sentence
             for an offense under Federal, State, or local law; and
             (4) the nature and seriousness of the danger to any person
             or the community that would be posed by the person’s
             release. In considering the conditions of release described
             in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the
             judicial officer may upon his own motion, or shall upon the
             motion of the Government, conduct an inquiry into the
             source of the property to be designated for potential
             forfeiture or offered as collateral to secure a bond, and shall
             decline to accept the designation, or the use as collateral,
             of property that, because of its source, will not reasonably
             assure the appearance of the person as required.
18 U.S.C. § 3142(g); see United States v. Lee, 195 F. Supp. 3d 120, 125-26 (D.D.C. July

1, 2016).

      At the detention hearing, both the government and the defendant may offer

evidence or proceed by proffer. United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir.

1996) (per curiam). When concern that the defendant is a flight risk is given as a



                                             7
        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 8 of 36




reason to detain him, the Court should not detain the him unless the government

demonstrates that detention is necessary by a preponderance of the evidence. See

United States v. Xulum, 84 F. 3d 441, 442 (D.C. Cir. 1996). By contrast, when danger

is the asserted basis for detention, the Court should release a defendant unless the

Court concludes that there is clear and convincing evidence that there are no

combination of conditions that can assure the safety of the community. 18 U.S.C. §

3142(f); see also United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987).

      More specifically, the D.C. Circuit recently held that the fact that a defendant

incurred charges stemming from the events of January 6th at the Capitol is not in

itself a sufficient basis upon which to conclude that he or she is a present danger. “To

order a defendant preventatively detained, a court must identify an articulable threat

posed by the defendant to an individual or the community. The threat need not be of

physical violence, and may extend to ‘non-physical harms such as corrupting a union.’

But it must be clearly identified.” Munchel v. United States, 991 F.3d 1273, 1283 (D.C.

Cir. 2021) (citation and internal quotations omitted).

      Further, “the threat must be considered in context.” Id. (internal citation

omitted). “It follows that whether a defendant poses a particular threat depends on

the nature of the threat identified and the resources and capabilities of the

defendant. Id. at 1283 (providing, as an example, that to determine “[w]hether the

defendant poses a threat of dealing drugs,” judge must consider “the defendant's past

experience dealing . . . and her means of continuing to do so in the future”). Thus, in

Munchel, the D.C. Circuit reversed an order to detain one January 6th defendant



                                           8
          Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 9 of 36




where the district court failed to “demonstrate that it considered the specific

circumstances that made it possible, on January 6,” for the defendants in question

“to threaten the peaceful transfer of power,” namely the “unique opportunity to

obstruct democracy on January 6 because of the electoral college vote tally taking

place that day, and the concurrently scheduled rallies and protests.” Id. at 1284.

                                    ARGUMENT

         The claims against Mr. Gieswein, including that he assaulted several federal

officers, are indisputably serious. However, there are several legal issues with these

charges, and the facts underlying them are materially less troubling than in many of

the January 6th cases alleging assaults. Moreover, there is little to suggest here that

Mr. Gieswein would have acted as he did on January 6th in a smaller, less riled-up

crowd than he found himself in while in D.C. in January, particularly in light of his

history and characteristics. Finally, there is nothing to suggest that he would, or

could, present a danger to any person if released pursuant to the conditions proposed

above.

         This Court has previously determined that charges under 18
         U.S.C. § 111(b) make a defendant eligible for detention.

         Mr. Gieswein does not concede that 18 U.S.C. § 111(b), with which he is

charged, qualifies as a “crime of violence,” or that the aerosol spray the indictment

alleges he used is a “dangerous weapon.” Nevertheless, he acknowledges that this

Court has previously determined that “because using a deadly or dangerous weapon

while assaulting a federal officer” under 18 U.S.C. § 111(b) is a crime of violence, an

indictment alleging violation of § 111(b) makes a defendant eligible for detention


                                           9
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 10 of 36




pursuant to subsection (f) of the Bail Reform Act. Mem. Op., Doc. No. 56 at 16-17,

Sabol, No. 1:21-cr-00035-EGS (collecting cases and concurring that under the

categorical approach, § 111(b) is a crime of violence). However, when all of the factual

circumstances of Mr. Gieswein’s conduct and history are considered, there is no cause

for concern that he is flight risk, and there is not clear and convincing evidence

establishing that the proposed conditions cannot assure Mr. Gieswein’s appearance

and the safety of the community while he awaits trial. 6

      The proposed conditions will ensure that Mr. Gieswein appears
      for further proceedings.

      There is nothing in Mr. Gieswein’s record to establish by a preponderance that

he would not appear for further proceedings if he were released. To the contrary, he

turned himself in, and has never failed to appear for any court proceeding. Also, he

has no passport and had never flown anywhere until he was moved by the U.S.

Marshals, and has very few resources with which to flee. 7 United States v. Chrestman,

No. 1:21-mj-218-ZMF, 2021 WL 765662 (D.D.C. Feb. 26, 2021) (“[T]here’s nothing in

the record suggesting [the defendant] has much in the way of accumulated financial

resources, and therefore he doesn't appear to have way to finance flight from the

jurisdiction for any extended period of time”); see also United States v. Nwokoro, 651

F.3d 108, 110–11 (D.C. Cir. 2011) (noting that evidence “favoring appellant’s pretrial

release” included the fact that appellant had no assets under his control, no ability to



      6 The government did not assert that any presumption applies to this case in
the proceedings in Colorado.
      7   Pretrial Services Report, District of Colorado.


                                            10
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 11 of 36




flee the country, and “no prior criminal record”).

      The proposed conditions will ensure that Mr. Gieswein poses
      no risk to the community.

             The strength of the evidence weighs in favor of release.

             1.     The strength of the evidence on Count One weighs in favor of
                    release.

      The strength of the evidence underlying the charge in Count One, that Mr.

Gieswein obstructed an official proceeding, favors release for two reasons. Section

1512(c) of Title 18 provides that whoever

             corruptly—

             (1) alters, destroys, mutilates, or conceals a record,
             document, or other object, or attempts to do so, with the
             intent to impair the object’s integrity or availability for use
             in an official proceeding; or
             (2) otherwise obstructs, influences, or impedes any official
             proceeding, or attempts to do so,
             shall be fined under this title or imprisoned not more than
             20 years, or both.
      Mr. Gieswein is charged with violating the second subsection, § 1512(c)(2).

Indictment, Doc. No. 3. This offense requires proof that Mr. Gieswein “(1) corruptly

(2) did or attempted to obstruct, influence, or impede an official proceeding . . .” United

States v. Ring, 628 F. Supp. 2d 195, 224 (D.D.C. 2009). Here, although the indictment

fails to provide notice of what proceeding the government has in mind, the defense

takes from other filings and evidence that the government alleges that the proceeding

in question was the ceremonial certification of the Electoral College vote. See Aff.,

Doc. No. 1-1 ¶¶ 6-7.




                                            11
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 12 of 36




      Although the definition of “official proceeding” is defined in § 1515 to mean,

among other things, “a proceeding before the Congress,” the word “proceeding” is not

defined. The defense is not aware of any case in which it has been interpreted to

include sessions during which Congress performs legislative functions, let alone

ceremonial functions, as opposed to fact-finding, or adjudicative functions. Thus, it is

far from clear that the government can prove this charge as a matter of law.

             2.     The strength of the evidence on Counts Two through Four, and
                    Six, weighs in favor of release.

      The strength of the evidence on Counts Two through Four is also not

overwhelming, yet again favoring release. These counts charge that Mr. Gieswein

assaulted officers using a dangerous weapon in violation of 18 U.S.C. § 111(a)(1) and

(b). Specifically, they all allege assaults with a baseball bat and an aerosol irritant

spray. Indictment, Doc. No. 3, at 2-3. However, though there is evidence that Mr.

Gieswein carried a bat and aerosol spray, it is far from clear that the government can

meet its burden to prove that either qualifies as a “dangerous weapon.”

      “Dangerous weapon” is not defined in § 111. Most federal courts, including

those in this circuit, apply a two-pronged approach to defining the term:

             In the District of Columbia, a dangerous weapon is
             anything that is likely to produce death or great bodily
             injury by the use made of it. An object is likely to produce
             great bodily injury if: (1) the design of the object is such
             that in its ordinary use it is likely to cause great bodily
             injury; or (2) the surrounding circumstances indicate that
             an object capable of causing great bodily injury is likely in
             fact so to be used.




                                          12
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 13 of 36




United States v. Broadie, 452 F.3d 875, 881–82 (D.C. Cir. 2006) (citing Strong v.

United States, 581 A.2d 383, 386 (D.C.1990)) (internal quotations omitted). Judge

Lamberth recently reiterated this definition in a January 6 case. United States v.

Chansley, 2021 WL 861079, at *7 (D.D.C. Mar. 8, 2021) (Lamberth, J.) (collecting

cases) (“[A dangerous weapon is an] object that is either inherently dangerous or is

used in a way that is likely to endanger life or inflict great bodily harm.”). 8 An

inherently dangerous weapon is one that, in its ordinary use, is likely to cause great

bodily injury. Broadie, 452 F.3d at 881-82. Common examples of inherently

dangerous weapons are guns, knives, and explosives. See e.g., Arrington, 309 F.3d at

46; see also Chansley, 2021 WL 861079, at *7 (finding that a makeshift speak is an

inherently dangerous weapon). But, for ordinary instruments, proof of a charge

under § 111(b) requires proof of commission of any acts described in § 111(a) (i.e., a

forceful and threatening conduct), coupled with use of an ordinary instrument such

that it causes or appears likely to cause great bodily injury. 18 U.S.C. § 111(b).


      Mr. Gieswein acknowledges evidence suggesting that, at points during

January 6th, he appeared to spray something from a can in his hand. But that is not

proof that the aerosol spray was designed to cause great bodily injury, or that it did

in this case. Indeed, to date, the government has not produced any evidence that any


      8  In United States v. Moore, 149 F. Supp. 3d 177, 182 (D.D.C. 2016), the D.C.
District Court defined dangerous weapon even more narrowly, as an instrument: (1)
“designed to be used in destroying, defeating, or injuring an enemy, or as an
instrument of offensive or defensive combat; (2) under the circumstances of the case,
immediately useable to inflict serious or deadly harm (e.g., unloaded gun or starter’s
pistol useable as a bludgeon); or (3) actually used in a way likely to inflict that sort of
harm (e.g., microphone cord used as a garrote).” Id.


                                            13
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 14 of 36




officer was injured in this case. Cf. Mem. Op., United States v. Owens, No. 1:21-cr-

286 (BAH), Doc. No. 26 at 8, 19-20 (D.D.C. May 28, 2021) (describing medical records

for officer that government offered to establish that the skateboard that defendant

brought down on an officer’s head caused serious bodily injury).

      Likewise, although Mr. Gieswein may have been holding a baseball bat, the

defense has yet to see evidence of him “brandishing” it in front of officers, let alone

using it in a way so as to cause anyone great bodily injury or even an apprehension

of imminent bodily injury.

      Without such evidence regarding the spray and bat, the government cannot

meet its burden to prove this critical element of its assault charges in Counts Two

through Four to a jury beyond a reasonable doubt. And the same issues undermine

the strength of the evidence underlying Count Six, which charges Mr. Gieswein with

entering and remaining in a restricted building or grounds with a deadly or

dangerous weapon. Indictment, Doc. No. 3. This doubt about the strength of the

evidence on these charges – arguably the most serious leveled against Mr. Gieswein

– weighs in favor of release.

             3.     The strength of the evidence on Count Five weighs in favor of
                    release.

      Finally, the evidence underlying the charge in Count Five, that Mr. Gieswein

aided and abetted the destruction of government property, is also not strong. The

affidavit alleges that he “observe[d] and encouarage[d] other rioters as they strike a

window . . . until it breaks.” See Aff., Doc. No. 1-1 ¶ 7. However, the affidavit fails to




                                           14
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 15 of 36




specify how Mr. Gieswein encourages others. Moreover, in the video the government

relied in the complaint, Mr. Gieswein does not even come into view until one of the

windows has begun to break because of another person’s effort with a police shield. 9

And though there are voices seeming to encourage those actually working to break

the window, the government has offered no evidence that Mr. Gieswein is among

them. And proof that Mr. Gieswein “observed” a breaking would not prove this

offense, as presence while another person commits a crime is “insufficient to support

a conviction for aiding and abetting.” United States v. Salamanca, 990 F.2d 629, 638,

(D.C. Cir. 1993). Again, this weakness in the evidence favors release.

              The nature and circumstances of the instant offense factor weigh in
              favor of release.

      Subsection 3142(g)(1) requires that the Court consider the nature and

circumstances of the offense charged, particularly given the range of conduct that the

statutes at issue cover.

      The D.C. Circuit has made clear that the gravity of the events of January 6th

is not, in itself, a sufficient ground to detain each participating defendant. Munchel,

991 F.3d at *8. Instead, the Court must consider whether the particular

circumstances suggest that Mr. Gieswein “poses an articulable threat to the

community in view of [his] conduct on January 6, and the particular circumstances

of January 6.” Id. This Court has previously relied on Judge Howell’s guideposts for

assessing the “comparative culpability of a given defendant in relation to fellow



      9   See Protestors Break Window, supra note 2, at 00:00-00:30.


                                          15
        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 16 of 36




rioters.” Mem. Op., Doc. No. 56 at 27-28, Sabol, No. 1:21-cr-00035-EGS (citing

Chrestman, No. 21-MJ-218 (ZMF), 2021 WL 765662, at *7-8). These so-called

Chrestman factors are:

             (1) whether the defendant has been charged with felony or
             misdemeanor offenses; (2) the extent of the defendant’s
             prior planning, for example, by obtaining weapons or
             tactical gear; (3) whether the defendant used or carried a
             dangerous weapon; (4) evidence of coordination with other
             protestors before, during, or after the riot; (5) whether the
             defendant played a leadership role in the events of January
             6, 2021; and (6) the defendant’s words and movements
             during the riot—e.g., whether the defendant remained only
             on the grounds surrounding the Capitol or stormed into the
             Capitol interior, or whether the defendant injured,
             attempted to injure, or threatened to injure others.

Mem. Op., Doc. No. 56 at 28, Sabol, No. 1:21-cr-00035-EGS (citing Chrestman, 2021

WL 765662, at *7-8) (internal quotations omitted). Here, the balance of these

“Chrestman factors,” and other pertinent facts, weigh in favor of release.

   1. Mr. Gieswein is charged with felony offenses.

       As for the first factor, Mr. Gieswein is charged with several felonies, to be sure,

and they are undoubtedly serious, particularly the charges of assault on federal

officers with a dangerous weapon. See Mem. Op., Doc. No. 56 at 29, Sabol, No. 1:21-

cr-00035-EGS (noting that this Court has determined that this charge is a “crime of

violence,” which the Court must weigh pursuant to section 3142(g)(1)). He is exposed

to significant imprisonment if found guilty, another factor relevant to the analysis.

Id. at 43.




                                           16
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 17 of 36




   2. Mr. Gieswein’s conduct leading up to, during, and after January 6th does not
      support a conclusion that he poses a continuing threat

      Turning to the sixth Chrestman factor, by seeking pretrial release, Mr.

Gieswein does not suggest that all of his conduct on January 6th was appropriate.

And he acknowledges that the D.C. Circuit has stated that “those who actually

assaulted police officers and broke through windows, doors, and barricades, and those

who aided, conspired with, planned, or coordinated such actions, are in a different

category of dangerousness than those who cheered on the violence or entered the

Capitol after others cleared the way.” Munchel, 991 F.3d at 1284.

      But this does not mean that all of those who fall into the first category

identified by the D.C. Circuit in Munchel must be detained. As acknowledged by

various District Court Judges since Munchel was decided, there are many ways in

which one defendant charged with assault can differ from others. “[D]efendants are

entitled to an individualized determination of dangerousness based on the discrete

facts before the court, and such determinations would be defeated by a determination

based solely on Munchel’s categorical distinction.” Owens, No. 1:21-cr-286 (BAH),

2021 WL 2188144, at *11; see also United States v. Padilla, No. 1:21-214 (JDB), 2021

LEXIS 84859 at *19 n.4 (D.D.C. May 4, 2021) (stating that the “[Munchel] dichotomy

is useful” but that this Court must “probe the precise nature of defendant's actions—

including the type of any force employed—when assessing” a defendant's

dangerousness).

      Mr. Gieswein’s actions compare favorably to many others who are charged with

assault after January 6th. First, the defense has seen no suggestion that, before


                                         17
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 18 of 36




January 6th, Mr. Gieswein ever espoused violence or illegal action in support of then-

President Trump.

      In previous filings and argument, the government has focused on Mr.

Gieswein’s participation in a group called the Woodland Wild Dogs, which Mr.

Gieswein described as a “militia” when he was interviewed on January 5th. Aff., Doc.

No. 1-1 at 5. 10 But this “militia” amounted to a group of friends who like to shoot

guns, pretend to be in battles, and go camping to practice survival skills. Indeed, one

of Mr. Gieswein’s closest friends, and the one who ordered “Woodland Wild Dog”

patches for his friends, described it to the FBI as “more of a group of friends than

anything else. There is no initiation, there are no membership rolls, and there are no

dues. They are just a group of friends who like guns and Star Wars.” 11 Another friend

who participated also emphasized its casual nature. 12 Both said it was not anti-

government. 13 But no matter what they discussed around the campfire or in online

chats, the group was loose: it had no formal leadership, structure, rules, dues, or

defining ideological principles; it had few participants, and they rarely gathered. 14

Most important, by January 6th, the so-called Woodland Wild Dogs had not gathered

to go camping or shooting in many months, and there has been no suggestion that

anyone who ever joined Mr. Gieswein on a Woodland Wild Dog excursion was in


      10   See Protestors Break Window, supra note 2.
      11   Ex. 3 at 2 (FBI Form 302 of interview of friend); see also Ex. 1.
      12   Ex. 2.
      13   Exs. 1, 2.
      14   Exs. 1, 2.


                                            18
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 19 of 36




Washington, D.C. with him on January 6th. 15 In short, his association with this group

is not evidence of any propensity for anti-government violence, or of planning for

January 6th.

       Mr. Gieswein did briefly associate with people in their area of Colorado who

identified as “Three Percenters,” as the government has emphasized in the past. Aff.,

Doc. No. 1-1, at 5. But, according to friends, this was several years ago, and he

withdrew from spending time with these people. 16 Accordingly, this chapter should

be of little weight in assessing whether Mr. Gieswein is a present risk to the

community. 17

       Second, turning to precisely what Mr. Gieswein appears to have done on

January 6th, it is critical to compare what he is accused of with the conduct of others

charged with assault. Critically, there is no allegation or evidence that Mr. Gieswein

physically attacked any federal officer, nor any evidence that he caused anyone any

serious bodily injury, or could have caused lasting damage. Thus, Mr. Gieswein is

unlike the many people who apparently actually intended to seriously injure or did

seriously injure federal officials.

       For example, this Court detained defendants Jack Wade Whitton and Jeffrey

Sabol because of the evidence that they made statements such as “you’re going to die

tonight,” and instigated and participated in a physical assault of officers that left


       15   See also Exs. 1, 2 (two such friends stating that they did not attend).
       16   Exs. 1, 2.
       17   Exs. 1, 2; see also Ex. 3 at 5.


                                              19
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 20 of 36




them wounded and in need of medical care. Whitton was the “instigator” of “chilling”

attack, in which he also participated by striking officers with a metal crutch, kicking

an officer who was on the ground, and dragging an officer into a mob, as well as a

second kicking attack on police.” United States v. Whitton, No. CR 21-35-5 (EGS),

2021 WL 1546931, at *3, 8 (D.D.C. Apr. 20, 2021); Sabol, No. 1:21-cr-00035-EGS,

2021 WL 1405945, at *2 (describing assault as “brutal”). Sabol snatched a baton out

of the hands of one officer who was laying on the ground after having been assaulted

by other protestors. He then participated in separating an officer away from other

officers – by pushing him while holding the baton against his back and neck, and

pushing him into a crowd waiting to assault him with flagpoles, mace, other poles,

feet and hands. Id. at *2, 12.

      Others’ assaults on January 6th included similarly aggravated conduct,

including: striking an officer with a flagpole multiple times, tackling officers, and

pinning officers to the ground while trying to remove officer’s shield and mask;

pushing an officer, throwing a bottle at officer, and shoving a flagpole into an officer’s

face; striking an officer on the ground with a flagpole; lifting a hockey stick above

head-level and striking officer lying on the ground multiple times; throwing nine

items at officers, including three stick-like objects, a wooden drawer, and a flagpole;

and swinging a bat at officer’s shields; and repeatedly striking or attempted to strike

at officers’ necks between their helmets and body armor. United States v. Klein, No.

CR 21-236 (JDB), 2021 WL 1377128, at *8 n.8 (D.D.C. Apr. 12, 2021) (describing such

cases) (internal citations omitted). Mr. Gieswein’s alleged conduct was materially less



                                           20
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 21 of 36




aggravating than those of these defendants who “clearly sought to incapacitate and

injure members of law enforcement[.]” See id. at *8 (also distinguishing Klein’s

conduct, “consistently position[ing] himself face-to-face with multiple officers and

also repeatedly press[ing] a stolen riot shield against their bodies and shields,” from

these cases).

      Finally, after January 6th, Mr. Gieswein did not brag to others about his

actions, as others did. For instance, after January 6th, Sabol crowed about his role as

a “warrior” against “tyranny.” Sabol, No. 1:21-cr-00035-EGS, 2021 WL 1405945, at

*3. Likewise, Whitton, who was also denied release by this Court, “sent messages to

a mutual acquaintance that included a photo of a bloody and bruised right hand: “(1)

‘This is from a bad cop’ and (2) ‘Yea I fed him to the people. Idk his status. And don't

care tbh.’” Whitton, No. CR 21-35-5 (EGS), 2021 WL 1546931, at *3; see also Padilla,

2021 LEXIS 84859 at *4–5 (granting government’s motion for pretrial detention

where defendant, among other things, expressed, both before and after that date, the

intention to fight with reference to weapons). There is no such evidence of lack of

remorse or perspective in Mr. Gieswein’s case.

                3.   The evidence does not suggest that Mr. Gieswein arrived at the
                     Capitol with a plan to participate in trespass, assault, or other
                     violations of law.

      Turning to the second Chrestman factor, the defense is not aware of any

evidence that Mr. Gieswein engaged in any pre-planning to storm the Capitol, to

participate in violence, to disrupt the certification, or anything like it, in stark

contrast to many others who privately communicated or publicly posted such intent.



                                           21
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 22 of 36




       For example, the government has alleged that others, like Jessica Watkins,

had begun training members for a government coup even before election results were

announced. Gov’t Mem. in Support of Pretrial Detention at 4-5, United States v.

Watkins, No. 1:21-cr-28-APM-3 (D.D.C. Feb. 11, 2021). And the defendant in United

States v. Meredith texted a group: “[t]hinking about heading over to Pelosi (C——’s)

speech and putting a bullet in her noggin on Live TV” and “I’m gonna run that (C—-

) Pelosi over while she chews on her gums” and “Dead (B——) Walking. I predict that

within 12 days, many in our country will die.” Aff., Doc. No. 1-1, Meredith, No. 1:21-

mj-00017-GMH (D.D.C. Jan. 8, 2021). In this case, the government has not pointed

to any equivalent evidence of planning before January 6th, and Mr. Gieswein’s close

friends say he never suggested to them that he had any plan to get into the Capitol,

prevent the counting of electoral votes, or prevent Joe Biden from taking office as

President. 18

       The government’s affidavit in support of complaint emphasized that, in the

video of Mr. Gieswein taken on January 5th, described above, he stated that “[we]

need to get the corrupt politicians out of office.” 19 But he did not state that that this

should be accomplished with violence. To the contrary, he stated that he hoped to

make sure neither “side” became violent in the coming days. His remarks were hardly

threatening, especially when viewed alongside posts suggesting particular




       18   Exs. 1, 2.
       19   See Protestors Break Window, supra note 2.


                                           22
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 23 of 36




representatives should die, like those featured in other cases. 20

      The government has also previously emphasized that Mr. Gieswein appears to

have arrived at the Capitol wearing a plate carrier and helmet, but that should not

weigh strongly in favor of detention. These items are defensive, not aggressive, in

contrast with the “steel-toe boots,” and “zip ties” that Sabol carried. Sabol, No. 1:21-

cr-00035-EGS, and the stun gun that Richard Barnett brought with him to the

Capitol, United States v. Barnett, No. 1:21CR38-CRC, and the guns, homemade

bombs, and crossbow that Lonnie Coffman brought with him from Alabama, United

States v. Coffman, No. 1:21-cr-00004-CKK.

      Moreover, it has been widely documented that many Trump supporters who

traveled to the District anticipated that they would be the subjects of violence from

Antifa or other leftwing counter-protestors. 21 And Mr. Gieswein’s comments on

January 5th are consistent with an expectation that those who opposed the former

President could be violent, and with the hope that his presence would help deter

violence. Indeed, the fact that he was wearing the same gear on January 5th, and did

not assault anyone then, is consistent with this view. Finally, Mr. Gieswein’s friends




      20   See id.
      21 See, e.g., Antifa Didn’t Storm the Capitol, Just Ask the Rioters, NPR (Mar. 2,
2021), available at https://www.npr.org/2021/03/02/972564176/antifa-didnt-storm-
the-capitol-just-ask-the-rioters (“Many alleged rioters spoke of antifa as if the
movement were an enemy combatant in a war, court documents show, and they were
doing so before Jan. 6 […]. Several rioters said they brought a weapon to the Capitol
because of the perceived threat of antifa, according to court documents”).


                                          23
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 24 of 36




note that he often wore his plate carrier, even around his hometown. 22 In short, his

attire shows that he arrived in D.C. prepared to defend himself, not hurt anyone.

      In Sabol, the defendant also asserted that concern about Antifa motivated his

choice to wear a helmet and steel-toe boots to the Capitol. Sabol, No. 1:21-cr-00035-

EGS, 2021 WL 1405945, at *10. He also argued that he was “just caught up on the

frenzy of the crowd” on January 6th. In that case, the Court was not persuaded, but

the Court cited circumstances that are not present here. Specifically, the Court

emphasized that Sabol also brought a radio and ear piece to the Capitol, and that he

had made statements both before and after January 6th that suggested that he had

been planning to engage in violence for the purpose of preventing what he viewed as

tyranny. Id. The Court found that these facts significantly undermined Sabol’s

position that he had not actually planned aggressive action. Id. Here, there is no

equivalent evidence of pre-planning to undercut the conclusion that Mr. Gieswein

wore what he wore on January 6th for the purpose of defending himself – not

attacking anyone.

      Some brought firearms to the Capitol. See, e.g., Aff., Doc. No. 1-1, Coffman, No.

1:21-cr-00004-CKK (alleged that Coffman traveled to the District with an M4 assault

rifle, multiple loaded magazines, three handguns and 11 mason jars filled with

homemade napalm, among various other weapons). In contrast, though he legally

owned firearms, Mr. Gieswein left them at home in Colorado. On this issue, the




      22   Exs. 1, 2.


                                         24
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 25 of 36




government would no doubt point to evidence that Mr. Gieswein was carrying a bat

and spray on January 6th. However, evidence that Mr. Gieswein held a bat or spray

can on January 6th is not evidence that he planned to have them or use them before

January 6th. Nor is it proof that he planned to use them aggressively against officers,

rather than to defend himself against Antifa. And, again, it is far from established

that either item qualifies as a “dangerous weapon” as defined in the law, a point

relevant to both the second and third Chrestman factors.

      This lack of evidence that Mr. Gieswein’s actions on January 6th reflected

anything approaching a plan to engage in violence or violate the law in any way, and

the doubt about whether the bat and spray in question qualify as dangerous weapons,

both favor release.

             4.       There is minimal evidence that Mr. Gieswein coordinated with
                      others before, during, or after the protest.

      The fourth Chrestman factor also weighs in favor of release, as there is minimal

evidence that Mr. Gieswein coordinated with other protestors before, during, or after

the events at the Capitol.

      Again, Mr. Gieswein was never a member of the Oathkeepers, or Proud Boys,

he had long been unaffiliated with the Three Percenters by the time of January 6th,

2021, and the Woodland Wild Dogs had nothing to do with his trip to Washington.

      The government will no doubt note that Mr. Gieswein is seen in various photos

near individuals the government has since identified as Proud Boys, some of whom

the government has alleged were participating in in a conspiracy dating to before



                                          25
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 26 of 36




January 6th. Also, various photographs show that he had orange tape on his helmet,

and the government has alleged in other cases that Proud Boys and others “[a]ffix[ed]

orange tape to their clothing and gear to identify each other” as a manner and means

of their conspiracy to “(1) to stop, delay, and hinder Congress’s certification of the

Electoral College vote on January 6, 2021, and (2) to obstruct, influence, impede, and

interfere with law enforcement officers engaged in their official duties in protecting

the U.S. Capitol and its grounds.” See Indictment at ¶ 24, United States v. Kuehne

et al., No. 1:21-cr-00160-TJK (D.D.C. Feb. 26, 2021).

      But the government has not alleged that Mr. Gieswein was a Proud Boy, or

that he had any idea what the Proud Boys had planned before January 6th, or that

he had any idea what specifically their plans were during the course of January 6th.

Further, discovery to date discloses no such evidence. Nor is there evidence that Mr.

Gieswein was in radio communication with anyone else during the protest, in contrast

with other cases in which coordination with others has been given as a ground to

detain other defendants. See, e.g., United States v. Caldwell, No. CR 21-181 (CKK),

2021 WL 2036667, at *8 (D.D.C. May 21, 2021) (disagreeing that there was no

evidence of coordination during the protest in light of “photograph offered by the

Government showing him using a Baofeng radio during the riot”).

      Finally, there is nothing suggesting that Mr. Gieswein coordinated with any

Proud Boy, or any January 6th participant, after that day. Thus, as in Sabol, this

factor is not implicated here. See Sabol, No. 1:21-cr-00035-EGS, 2021 WL 1405945,

at *13 (finding that “evidence of coordination” factor was not implicated where



                                         26
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 27 of 36




government did not proffer “evidence of Mr. Sabol communicating before, during, or

after the riot with anyone else in an attempt to amplify or assure the success of the

U.S. Capitol breach”).

             5.     Mr. Gieswein did not engage in a leadership role.

      The fifth Chrestman factor also weighs in favor of release, as there is no

evidence that Mr. Gieswein played any leadership role on January 6th. See id.

(“[W]hile Mr. Sabol voluntarily admitted that when he arrived at the U.S. Capitol on

January 6, 2021, he sought to be on the front line of the ‘battle,’ . . . the government

has not proffered any evidence that suggests Mr. Sabol urged other rioters to advance

on the U.S. Capitol or attack law enforcement, other than his conduct, which arguably

was leading by example.”); contra Whitton, No. CR 21-35-5 (EGS), 2021 WL 1546931,

at *8 (noting that Whitton was a “de facto” leader because he “was the first to pull

the officer away from his post and into the crowd”).

             6.     On balance, Mr. Gieswein compares favorably to others in the
                    Chrestman analysis.

      On balance, Mr. Gieswein compares favorably to others in the Chrestman

analysis. Though the allegations against Mr. Gieswein are more serious than the

allegations against many, the nature and circumstances of the allegations against

Mr. Gieswein are also far less serious than the allegations against other January 6th

defendants, including some who have been released. For example:

          United States v. Sanford, 1:21-CR-52-ZMF. Sanford is alleged to
          have hurled a fire extinguisher into a crowd of police officers, striking
          at least three officers in the head. Video footage captures Sanford
          screaming “traitors” and “cowards” at the officers. See Doc. No. 10
          (Government’s Opposition to Defendant’s Motion to Reconsider


                                           27
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 28 of 36




          Detention). Like Mr. Gieswein, Sanford is charged with, inter alia,
          assaulting police officers using a dangerous weapon, in violation of
          18 U.S.C. §§ 111(a)(1) and (b). On March 2nd, 2021, Judge Friedman
          granted Sanford’s motion for release and placed him on GPS
          monitoring. Doc. No. 11.
          United States v. McCaughey, 1:21-CR-40-TNM. McCaughey is
          alleged to have forcibly assaulted an officer with a shield. Doc. No. 1-
          1 at 6 (Affidavit in Support of Complaint.) On May 4th, Judge
          McFadden granted Mr. McCaughey’s motion for release. Min. Entry,
          May 4, 2021, Doc. No. 54 (Order).
          United States v. Blair, 1:21-CR-86-CRC. Blair was captured on body
          worn camera brandishing a lacrosse stick which served as a pole for
          a large confederate flag. See Doc. No. 1 (Complaint and Statement of
          Facts). While walking back and forth between the crowd and police
          officers, Blair is alleged to have exhorted, “hell naw, quit backing up,
          don’t be scared. . .”. As an officer advanced, Blair yelled at the officer:
          “what’s up motherfucker, what’s up, what’s up bitch.” Id. He then
          struck the officer in the chest with the lacrosse stick and had to be
          forcibly restrained by multiple officers Id. Notwithstanding this
          direct physical assault with a lacrosse stick, Blair was ordered
          released conditions. Doc. 6. Like Mr. Gieswein, Blair is charged with,
          inter alia, assaulting police officers using a dangerous weapon, in
          violation of 18 U.S.C. §§ 111(a)(1) and (b).
      Given all of the circumstances discussed above, Mr. Gieswein should be

released as well.

             Mr. Gieswein’s history and characteristics weigh in favor of release.

      In evaluating the history and characteristics of the defendant, the Court “shall

[…] take into account”:

             (A) the person’s character, physical and mental condition,
             family ties, employment, financial resources, length of
             residence in the community, community ties, past conduct,
             history relating to drug or alcohol abuse, criminal history,
             and record concerning appearance at court proceedings;
             and
             (B) whether, at the time of the current offense or arrest, the
             person was on probation, on parole, or on other release



                                            28
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 29 of 36




               pending trial, sentencing, appeal, or completion of sentence
               for an offense under Federal, State, or local law[.]
§ 3142 (g)(3). These factors strongly weigh in favor of release here.
      Mr. Gieswein is a 24-year-old with no criminal history whatsoever. Before

January 6th, he had never been accused of engaging in any violence, notwithstanding

his enthusiasm for guns and shooting. He is a gun enthusiast, and does own several

firearms. 23 But friends say they never saw him threaten or engage in violence. 24 This

is yet another way in which he is different from at least some of the protestors who

have been detained, such as Daniel Caldwell, whose prior convictions for driving

while intoxicated, disorderly conduct, and history of resisting arrest and domestic

abuse arrests were important contributions to the court’s decision in his case that he

could not be trusted to comply with the law on pretrial release. Caldwell, No. CR 21-

181 (CKK), 2021 WL 2036667, at *9, 11 (noting that prior “acts of aggression in

response to law enforcement intervention” weighed against release).

      According to his friends and family, until losing his job at the local casino in

fall of 2020 due to the pandemic, Mr. Gieswein had worked consistently since he was

14 years old. 25 As already discussed, he is not currently affiliated with any group that

promotes the overthrow of the United States government, or that has taken any



      23 The Pretrial Officer in Colorado noted in the report prepared for the first
detention hearing that Mr. Gieswein would not share information about where his
firearms were, whether he was married, and more. Uncertainty about what one
should share is not surprising in someone who has never before been arrested. But
his mother has confirmed to the undersigned that before turning himself in, Mr.
Gieswein entrusted his firearms to his mother.
      24   Exs. 1, 2.
      25   Ex. 4 (Letters of Support) at 1.


                                              29
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 30 of 36




position on either former President Trump, or the 2020 election. Letters submitted

by his friends and family show he is known for being hard-working, respectful, and

kind. 26 One close friend told the FBI that he “should have been homeless a few times,

but Bobby was always there to help him out when he needed it.” 27 A person who

witnessed Mr. Gieswein at work in the past described Mr. Gieswein as having a

positive attitude and good work ethic, specifying that he got on well with both co-

workers and those they served, and that he was always willing to pick up extra

shifts. 28 Further, the proposed third-party custodian, who is discussed further below,

has described Mr. Gieswein as a respectful person who typically answers her with

“yes, ma’am.” She said she had seen him react calmly to people cursing him, and that

she trusts him. 29

      She also relayed that he has had a difficult time since his step-father passed

away unexpectedly. Indeed, many others noted that this has been difficult for Mr.

Gieswein (and his entire family), and that Mr. Gieswein had also been struggling

with ups and downs in his relationship with his longtime girlfriend leading up to




      26   Id.
      27   Ex. 5 (FBI 302 of interview of second friend), at 1.
      28 This person did not wish to submit a letter to the Court because he was
reluctant to subject himself or others to calls from the press, or worse. Mr. Gieswein
has worked, among other things, as a certified nurse assistant at a nursing home,
and as a dealer at a casino.
      29 The proposed third party custodian’s information has been submitted to
Pretrial Services and will be available to the Court, but she also preferred to
maintain her privacy.


                                            30
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 31 of 36




January 6th. 30 During the height of the pandemic, he also lost the job with which he

had been helping to support his girlfriend’s family. 31

      Mr. Gieswein told others that he wanted to be a police officer someday, and he

explored joining the Army as well. 32 A friend told the FBI that “Bobby has always

been pro-government and pro-law enforcement,” and that “it was absolutely mind

blowing for him to see what Bobby involved himself in at the Capitol.” 33

      In short, Mr. Gieswein’s nature and characteristics strongly suggest that any

offenses he committed on January 6th were completely out of character, and that

conditions of release can be fashioned to ensure that he does not present a continuing

danger to any person or the community if released.

               Mr. Gieswein does not pose a danger to anyone in the community,
               particularly if he is released pursuant to the terms proposed.

      Finally, there is nothing else making it “clear that [Mr. Gieswein] poses a

concrete, prospective threat to public safety.” Munchel, 2021 WL 1149196, at *4.

January 6th was over five months ago. Nothing like it has followed, notwithstanding

former President Trump’s (and others’) continued claims that the election was

“stolen.” And nothing in Mr. Gieswein’s past indicates that he has a propensity to

participate in violence in any environment other than that he found in the District in

early January 2021.



      30   Ex. 4 at 6; Ex. 5 at 1.
      31   See, e.g., Ex. 4 at 2.
      32   Exs.1 & 2.
      33   Ex. 3 at 3.


                                           31
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 32 of 36




      The terms of release that Mr. Gieswein proposes will ensure that he does not

join another dangerous crowd, or otherwise pose a danger to the public or the proper

administration of government. The conditions he proposes should “bear[] heavily on

the Court’s analysis,” given the “substantial[] overlap” between measuring the

“danger he poses” with the ultimate question of whether any conditions of release

‘will reasonably assure . . . the safety of any other person and the community,’

[pursuant to] 18 U.S.C. § 3142(e).” Klein, 2021 WL 1751056, at *6.

      Indeed, in Klein, the Court noted evidence that the defendant had participated

in forcefully breaching Capitol barriers, assisted others to “climb a wall and gain

access to an external stairwell,” entered the Capitol building, and “worked in

combination [with his brother] to forcibly open a secured door on the Capitol’s north

side,” and also previously “participated in at least two Proud Boys event[s] during

which he was, at the very least, prepared to engage in violent conduct,” and to which

he brought weapons, and which led to criminal charges that were pending as of

January 6th. Klein, 2021 WL 1751056, at *1, 5-6. Judge Bates raised “serious

concerns” about Klein, but concluded that “it was possible that appropriate conditions

on Klein’s release might provide sufficient assurances of community safety.” Id. at *6

(denying release in part because, at that point, the defendant had proposed third

party custodians who were either unsuitable, or had not yet been vetted); see also

Caldwell, 2021 WL 2036667, at *11 (noting that the court’s concerns in that case, in

which defendant had admitted to spraying several officers with pepper spray, might

be ameliorated by “appropriate conditions, including a suitable third-party



                                         32
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 33 of 36




custodian,” but that defendant had not suggested such terms). Eventually, Klein

proffered a suitable third-party custodian, and he was released pursuant to strict

conditions. Doc. Nos. 37, 38,1:21-CR-236 (JDB) (May 13, 2021).

      Mr. Gieswein proposes to be released pursuant to terms very similar to those

imposed in the Klein case. Mr. Gieswein has lived in Woodland Park, Colorado for

the last few years. But he also has significant ties in Oklahoma, where he proposes

to live on home detention if released. He was born there, his paternal grandparents

remain there, and he proposes to live in the third-party custody of his godmother.

      Although Mr. Gieswein does not concede that the Woodland Wild Dogs, or any

other connections in Colorado, had anything to do with his actions on January 6th,

the proposed terms of release would take him far from the environment he was in

immediately leading up to January 6th. In Oklahoma, Mr. Gieswein would also be

far away from his firearms.

      Further, the Court could require Mr. Gieswein to undergo an assessment to

determine whether mental health treatment would be helpful to manage the effects

of stress stemming from the loss of his father, the loss of his job, disappointment in

the outcome of the 2020 election, this prosecution, or anything else. And standard

conditions would bar Mr. Gieswein from using drugs, or overusing alcohol, to ensure

that his judgement is not clouded while on release.

      Mr. Gieswein’s proposal that he remain on home detention would ensure that

he would not be able to attend anything without the approval of Pretrial Services or

this Court. That condition, along with location monitoring, computer monitoring, and


                                         33
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 34 of 36




a bar from using social media, will ensure that he is not be able to surreptitiously

gather or communicate – in person or virtually – with any groups associated with

advocating violence or illegal methods of protest. 34

      Most importantly, with the proposed conditions in place, Mr. Gieswein would

be under the watchful eye of an upstanding third-party custodian with much to lose

were she to fail in their obligations to help ensure that Mr. Gieswein does not violate

any of the Court’s conditions. Mr. Gieswein’s godmother is a clinical nurse who is now

employed as a risk management officer for a healthcare organization, and her

husband is a Master Sergeant in an Oklahoma police department who also trains

other police officers. They both have known Mr. Gieswein since he was a baby. He is

close with the couple, and he looks up to the husband, with whom he discussed the

possibility of applying to become a police officer. He and his mother have stayed with

this family when visiting Oklahoma. The proposed custodian informed undersigned

counsel that, although she and her husband love their godson and would welcome




      34  Judge Moss ordered that Klein not use the internet except for “educational
and work purposes related to computer sciences self-study.” Doc. No. 38 (condition
7(t)). To the extent that such a condition would bar Mr. Gieswein from reading news
on the internet, counsel proposes that this goes too far. A more reasonable condition
would limit him from using the internet for purposes of searching for employment,
entertainment, correspondence (other than through social media), research related to
his case, reading news, and reviewing discovery or meeting virtually with counsel.
       Further, Pretrial Services has informed undersigned counsel that computer
monitoring software is very costly in the Western District of Oklahoma. Accordingly,
given Mr. Gieswein’s indigency, counsel proposes that monitoring of a single
computer or mobile device be accomplished by ordering that Mr. Gieswein must
configure settings to track the history of his website and application usage, and allow
a pretrial officer to regularly review his history.


                                           34
        Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 35 of 36




him into their home given everything they know and have seen of about his character

over the years, they will not facilitate his violation of the law or Court rules. She

stated that she would not hesitate to alert the Court if Mr. Gieswein were to violate

any rule the Court imposed. She is also willing to regularly submit reports regarding

his compliance with conditions. Further, the family can ensure all family computers

are password-protected and inaccessible to Mr. Gieswein, facilitate other conditions

imposed, follow the directions of Pretrial Services, and support Mr. Gieswein

financially. 35

       Undersigned counsel submitted the proposed third party custodian’s

information to Pretrial Services in this District, who screened her and authorized

counsel to state that she has been found to be a suitable custodian. Finally, counsel’s

contact in this District informed counsel that Pretrial Services in the Western District

of Oklahoma is willing to accept courtesy supervision of Mr. Gieswein.

   Taken together, the factors in section 3142(g) show there is not clear and

convincing evidence that Mr. Gieswein remains a danger to any person or the

community, and the proposed terms of release will ensure that he is not.




       35 Undersigned counsel brought to the attention of Pretrial Services that the
proposed third-party custodian’s husband’s duties require that he keep service
weapons at home. He keeps the weapons, along with personal firearms, in a room
secured by a combination lock, and undersigned counsel understands that both the
D.C. and W.D. Oklahoma Pretrial Service Agencies discussed this issue with the
proposed custodian and were satisfied with the safety precautions the family has, or
will put, in place.


                                          35
       Case 1:21-cr-00024-EGS Document 18 Filed 06/08/21 Page 36 of 36




                                  CONCLUSION

      For these reasons, and such others as may be offered in reply to any

government opposition, and at a hearing that Mr. Gieswein requests be set no later

than July 2nd, 2021, Mr. Gieswein respectfully requests release. 36

      Respectfully submitted on June 8th, 2021.


                                        ROBERT GIESWEIN
                                        by counsel:

                                        Geremy C. Kamens
                                        Federal Public Defender

                                        by:________s/_______________
                                        Ann Mason Rigby
                                        DC Bar No. 491902
                                        Assistant Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                        Telephone: (703) 600-0869
                                        Facsimile: (703) 600-0880
                                        ann_rigby@fd.org




      36 The proposed hearing date would fall three days after any reply in support
of this motion would be due pursuant to Local Rule 47(b). That rule provides that,
unless the Court otherwise directs, the government should take no longer than two
weeks to respond to this motion, and the defense would then have one week to file
any reply. Given the nature of the relief requested, Mr. Gieswein respectfully
requests that the Court not extend these deadlines, and has no objection to any
shortening of these deadlines.


                                         36
